
	
		I
		112th CONGRESS
		1st Session
		H. R. 2914
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Ms. Schakowsky (for
			 herself, Ms. Bass of California,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Ellison,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Jackson of Illinois, Ms. Jackson Lee
			 of Texas, Mr. Johnson of
			 Georgia, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. McDermott,
			 Mr. Nadler,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Stark,
			 Ms. Woolsey,
			 Mr. Filner,
			 Ms. Brown of Florida,
			 Ms. Roybal-Allard,
			 Ms. Clarke of New York,
			 Ms. Waters, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Natural
			 Resources, Agriculture,
			 the Judiciary,
			 Science, Space, and
			 Technology, and Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To create an emergency jobs program that will fund
		  2,242,000 positions during fiscal years 2012 and 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Jobs to Restore the American
			 Dream Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—School Improvement Corps 
				Sec. 101. Purpose.
				Sec. 102. Definitions.
				Subtitle A—Grants for modernization, renovation, or repair of
				public school facilities
				Sec. 111. Purpose.
				Sec. 112. Allocation of funds.
				Sec. 113. Allowable uses of funds.
				Sec. 114. Priority projects.
				Subtitle B—Grants for maintenance Costs
				Sec. 115. Allocation to States.
				Sec. 116. Allowable uses of funds.
				Subtitle C—General provisions
				Sec. 121. Supplement, not supplant.
				Sec. 122. Prohibition regarding State aid.
				Sec. 123. Maintenance of effort.
				Sec. 124. Special rules on contracting.
				Sec. 125. Use of American iron, steel, and manufactured
				goods.
				Sec. 126. Labor standards; compliance with existing
				statutes.
				Sec. 127. Charter schools.
				Sec. 128. Green schools.
				Sec. 129. Reporting.
				Sec. 130. Special rules.
				Sec. 131. Promotion of employment experiences.
				Sec. 132. Availability of funds.
				Sec. 133. Alternate distribution of funds.
				Title II—Student Jobs Corps
				Sec. 201. Student Jobs Corps.
				Title III—Park Improvement Corps
				Sec. 301. Appropriation of additional funds for Public Lands
				Corps.
				Title IV—Neighborhood Heroes Corps
				Sec. 401. Teacher Corps.
				Sec. 402. Appropriation of additional funds for Community
				Oriented Policing Services.
				Sec. 403. Firefighters Corps.
				Title V—Health Care Corps
				Sec. 501. Purpose.
				Sec. 502. Health care and long-term care providers.
				Sec. 503. Supplement, not supplant.
				Title VI—Community Corps 
				Sec. 601. Purpose.
				Sec. 602. Community Corps.
				Sec. 603. Application.
				Sec. 604. Activities of the Community Corps.
				Sec. 605. Hiring and preferences.
				Sec. 606. Additional requirements for States and units of
				general local government.
				Sec. 607. Employment status and compensation.
				Sec. 608. Nondisplacement of existing employees.
				Sec. 609. Dispute resolutions, whistleblower hotline, and
				enforcement by the Secretary.
				Sec. 610. Definitions.
				Title VII—Child Development Corps 
				Sec. 701. Purpose.
				Sec. 702. Child Development Corps.
				Title VIII—General Provisions
				Sec. 801. General requirements for entities receiving funding
				under this Act.
				Sec. 802. Reporting.
				Sec. 803. Hiring and preferences.
				Sec. 804. Flexibility on hiring.
				Sec. 805. Nondisplacement.
				Sec. 806. Employment status and compensation in new
				programs.
				Sec. 807. Dispute resolutions, whistleblower hotline, and
				enforcement by the Secretary.
				Sec. 808. Termination.
			
		ISchool Improvement
			 Corps 
			101.PurposeIt is the purpose of this title to provide
			 for the creation of 400,000 construction jobs for the purpose of modernizing,
			 renovating, or repairing public school facilities; and 250,000 maintenance jobs
			 for the purpose of maintaining and improving public school facilities.
			102.DefinitionsIn this title:
				(1)The term
			 Bureau-funded school has the meaning given such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
				(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
				(3)The term CHPS Criteria means
			 the green building rating program developed by the Collaborative for High
			 Performance Schools.
				(4)The term Energy Star means the
			 Energy Star program of the United States Department of Energy and the United
			 States Environmental Protection Agency.
				(5)The term
			 Green Globes means the Green Building Initiative environmental
			 design and rating system referred to as Green Globes.
				(6)The term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 LEED Green Building Rating System.
				(7)The term
			 local educational agency—
					(A)has the meaning given such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801);
					(B)includes any public charter school that
			 constitutes a local educational agency under State law; and
					(C)includes the
			 Recovery School District of Louisiana.
					(8)The term outlying area—
					(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
					(B)includes the
			 Republic of Palau.
					(9)The term public school
			 facilities means existing public elementary or secondary school
			 facilities, including public charter school facilities and other existing
			 facilities planned for adaptive reuse as public charter school
			 facilities.
				(10)The term
			 Secretary means the Secretary of Education.
				(11)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
				AGrants for
			 modernization, renovation, or repair of public school facilities
				111.PurposeGrants under this subtitle shall be for the
			 purpose of modernizing, renovating, or repairing public school facilities
			 (including early learning facilities, as appropriate), based on the need of the
			 facilities for such improvements, to ensure that public school facilities are
			 safe, healthy, high-performing, and technologically up-to-date.
				112.Allocation of
			 funds
					(a)Reservation
						(1)In
			 generalFrom the amount
			 appropriated to carry out this subtitle for each fiscal year pursuant to
			 section 132(a)(1), the Secretary shall reserve 2 percent of such amount,
			 consistent with the purpose described in section 132(a)(1)—
							(A)to provide
			 assistance to the outlying areas; and
							(B)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
							(2)Use of reserved
			 fundsIn each fiscal year,
			 the amount reserved under paragraph (1) shall be divided between the uses
			 described in subparagraphs (A) and (B) of such paragraph in the same proportion
			 as the amount reserved under section 1121(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6331(a)) is divided between the uses described
			 in paragraphs (1) and (2) of such section 1121(a) in such fiscal year.
						(3)Distressed areas
			 and natural disastersFrom
			 the amount appropriated to carry out this subtitle for each fiscal year
			 pursuant to section 132(a), the Secretary shall reserve 5 percent of such
			 amount for grants to—
							(A)local educational agencies serving
			 geographic areas with significant economic distress, to be used consistent with
			 the purpose described in
			 section 111 and the allowable uses of funds
			 described in
			 section 113;
							(B)local educational agencies serving
			 geographic areas recovering from a natural disaster; and
							(C)local educational
			 agencies serving geographic areas that contain a military installation selected
			 for closure under the base closure and realignment process pursuant to the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note).
							(b)Allocation to
			 States
						(1)State-by-State
			 allocationOf the amount
			 appropriated to carry out this subtitle for each fiscal year pursuant to
			 section 132(a)(1), and not reserved under
			 subsection (a), each State shall be
			 allocated an amount in proportion to the amount received by all local
			 educational agencies in the State under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous
			 fiscal year relative to the total amount received by all local educational
			 agencies in every State under such part for such fiscal year.
						(2)State
			 administrationA State may
			 reserve up to 1 percent of its allocation under
			 paragraph (1) to carry out its
			 responsibilities under this subtitle, which include—
							(A)providing technical assistance to local
			 educational agencies;
							(B)developing an online, publicly searchable
			 database that includes an inventory of public school facilities in the State,
			 including for each such facility, its design, condition, modernization,
			 renovation and repair needs, utilization, energy use, and carbon footprint;
			 and
							(C)creating voluntary guidelines for
			 high-performing school buildings, including guidelines concerning the
			 following:
								(i)Site
			 location, storm water management, outdoor surfaces, outdoor lighting, and
			 transportation, including public transit and pedestrian and bicycle
			 accessability.
								(ii)Outdoor water
			 systems, landscaping to minimize water use, including elimination of irrigation
			 systems for landscaping, and indoor water use reduction.
								(iii)Energy
			 efficiency (including minimum and superior standards, such as for heating,
			 ventilation, and air conditioning systems), use of alternative energy sources,
			 commissioning, and training.
								(iv)Use of durable, sustainable materials,
			 including life-cycle cost effectiveness, and waste reduction.
								(v)Indoor environmental quality, such as day
			 lighting in classrooms, lighting quality, indoor air quality (including with
			 reference to reducing the incidence and effects of asthma and other respiratory
			 illnesses), acoustics, and thermal comfort.
								(vi)Operations and
			 management, such as use of energy-efficient equipment, indoor environmental
			 management plan, maintenance plan, and pest management.
								(3)Grants to local
			 educational agenciesFrom the
			 amount allocated to a State under
			 paragraph (1), each eligible local
			 educational agency in the State shall receive an amount in proportion to the
			 amount received by such local educational agency under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in the State under such part for such fiscal year, except
			 that no local educational agency that received funds under such part for such
			 fiscal year shall receive a grant of less than $5,000 in any fiscal year under
			 this subtitle.
						(4)Special
			 ruleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3)) shall
			 not apply to
			 paragraph (1) or
			 (3).
						(c)Special
			 rules
						(1)Distributions by
			 SecretaryThe Secretary shall
			 make and distribute the reservations and allocations described in
			 subsections (a) and
			 (b) not later than 90 days after an
			 appropriation of funds for this subtitle is made.
						(2)Distributions by
			 StatesA State shall make and
			 distribute the allocations described in
			 subsection (b)(3) within 60 days of
			 receiving such funds from the Secretary.
						113.Allowable uses
			 of funds
					(a)In
			 generalA local educational
			 agency receiving a grant under this subtitle shall use the grant for
			 modernization, renovation, or repair of public school facilities (including
			 early learning facilities and charter schools, as appropriate),
			 including—
						(1)repair, replacement, or installation of
			 roofs, including extensive, intensive or semi-intensive green roofs, electrical
			 wiring, water supply and plumbing systems, sewage systems, storm water runoff
			 systems, lighting systems, building envelope, windows, ceilings, flooring, or
			 doors, including security doors;
						(2)repair, replacement, or installation of
			 heating, ventilation, or air conditioning systems, including insulation, and
			 conducting indoor air quality assessments;
						(3)compliance with fire, health, seismic, and
			 safety codes, including professional installation of fire and life safety
			 alarms, and modernizations, renovations, and repairs that ensure that schools
			 are prepared for emergencies, such as improving building infrastructure to
			 accommodate security measures and installing or upgrading technology to ensure
			 that schools are able to respond to emergencies such as acts of terrorism,
			 campus violence, and natural disasters;
						(4)retrofitting
			 necessary to increase the energy efficiency and water efficiency of public
			 school facilities;
						(5)modifications
			 necessary to make facilities accessible in compliance with the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794);
						(6)abatement, removal, or interim controls of
			 asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen;
						(7)measures designed to reduce or eliminate
			 human exposure to classroom noise and environmental noise pollution;
						(8)modernization, renovation, or repair
			 necessary to reduce the consumption of coal, electricity, land, natural gas,
			 oil, or water;
						(9)installation or
			 upgrading of educational technology infrastructure;
						(10)modernization,
			 renovation, or repair of science and engineering laboratories, libraries, and
			 career and technical education facilities, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
						(11)installation or upgrading of renewable
			 energy generation and heating systems, including solar, photovoltaic, wind,
			 biomass (including wood pellet and woody biomass), waste-to-energy, and
			 solar-thermal and geothermal systems, and for energy audits;
						(12)measures designed to reduce or eliminate
			 human exposure to airborne particles such as dust, sand, and pollens;
						(13)creating
			 greenhouses, gardens (including trees), and other facilities for environmental,
			 scientific, or other educational purposes, or to produce energy savings;
						(14)modernizing, renovating, or repairing
			 physical education facilities for students, including upgrading or installing
			 recreational structures made from post-consumer recovered materials in
			 accordance with the comprehensive procurement guidelines prepared by the
			 Administrator of the Environmental Protection Agency under section 6002(e) of
			 the Solid Waste Disposal Act (42 U.S.C. 6962(e));
						(15)other modernization, renovation, or repair
			 of public school facilities to—
							(A)improve teachers’
			 ability to teach and students’ ability to learn;
							(B)ensure the health
			 and safety of students and staff;
							(C)make them more
			 energy efficient; or
							(D)reduce class size;
			 and
							(16)required environmental remediation related
			 to modernization, renovation, or repair described in paragraphs (1) through
			 (15).
						(b)Administrative
			 costsA local educational agency receiving a grant under this
			 title may not use more than 1 percent of such grant funds for administrative
			 costs.
					114.Priority
			 projectsIn selecting a
			 project under
			 section 113, a local educational agency may
			 give priority to projects involving the abatement, removal, or interim controls
			 of asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen.
				BGrants for
			 maintenance Costs
				115.Allocation to
			 States
					(a)State-by-State
			 allocationOf the amount
			 appropriated to carry out this subtitle for each fiscal year pursuant to
			 section 132(a)(2), each State shall be allocated an amount in proportion to the
			 amount received by all local educational agencies in the State under part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 et seq.) for the previous fiscal year relative to the total amount received by
			 all local educational agencies in every State under such part for such fiscal
			 year.
					(b)Grants to local
			 educational agenciesFrom the amount allocated to a State under
			 subsection (a), each eligible local
			 educational agency in the State shall receive an amount in proportion to the
			 amount received by such local educational agency under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in the State under such part for such fiscal year.
					116.Allowable uses
			 of funds
					(a)Required use of
			 fundsA local educational
			 agency receiving a grant under this subtitle shall use the grant for payment of
			 maintenance costs, including routine repairs classified as current expenditures
			 under State or local law.
					(b)Administrative
			 costsA local educational
			 agency receiving a grant under this subtitle may not use more than 1 percent of
			 such grant funds for administrative costs.
					CGeneral
			 provisions
				121.Supplement, not
			 supplantA local educational
			 agency receiving a grant under this title shall use such Federal funds only to
			 supplement and not supplant the amount of funds that would, in the absence of
			 such Federal funds, be available for modernization, renovation, repair,
			 maintenance, and construction of public school facilities.
				122.Prohibition
			 regarding State aidA State
			 shall not take into consideration payments under this title in determining the
			 eligibility of any local educational agency in that State for State aid, or the
			 amount of State aid, with respect to free public education of children.
				123.Maintenance of
			 effort
					(a)In
			 generalA local educational
			 agency may receive a grant under this title for any fiscal year only if either
			 the combined fiscal effort per student or the aggregate expenditures of the
			 agency and the State involved with respect to the provision of free public
			 education by the agency for the preceding fiscal year was not less than 90
			 percent of the combined fiscal effort or aggregate expenditures for the second
			 preceding fiscal year.
					(b)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
						(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
						(2)a precipitous
			 decline in the financial resources of the local educational agency.
						124.Special rules
			 on contracting
					(a)Local
			 educational agency requirements
						(1)In
			 generalEach local educational agency receiving a grant under
			 this title shall ensure that, if the agency carries out modernization,
			 renovation, repair, maintenance, or construction through a contract, the
			 process for any such contract ensures the maximum number of qualified bidders,
			 including local, small, minority, and women- and veteran-owned businesses,
			 through full and open competition.
						(2)Review of
			 applicationsIn reviewing awarding contracts under paragraph (1),
			 a local educational agency shall give preference to businesses that
			 demonstrate—
							(A)current and past
			 compliance with Federal and State labor laws, including laws concerning wage
			 and hour, labor relations, family and medical leave, occupational safety and
			 health, and living wage standards; and
							(B)terms and
			 conditions of employment including payment of living wage; availability of
			 sick, vacation and retirement benefits; and existence of grievance procedures
			 and labor-management committees.
							(b)Certification by
			 businessesAny business
			 competing for a contract with a local educational agency receiving funds under
			 this title shall certify to the local educational agency that the business has
			 a record of compliance and is currently in compliance with Federal, State, and
			 local labor and workplace laws, including statutes concerning wage and hour,
			 labor relations, family and medical leave, occupational safety and health, and
			 living wage standards.
					125.Use of American
			 iron, steel, and manufactured goods
					(a)In
			 generalNone of the funds appropriated or otherwise made
			 available by this title may be used for a project for the modernization,
			 renovation, repair, maintenance, or construction of a public school facility
			 unless all of the iron, steel, and manufactured goods used in the project are
			 produced in the United States.
					(b)ExceptionsSubsection
			 (a) shall not apply in any case or category of cases in which the Secretary
			 finds that—
						(1)applying
			 subsection (a) would be inconsistent with
			 the public interest;
						(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
						(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
						(c)Publication of
			 justificationIf the Secretary determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the Secretary shall publish in the Federal Register a detailed written
			 justification of the determination.
					(d)ConstructionThis
			 section shall be applied in a manner consistent with United States obligations
			 under international agreements.
					126.Labor
			 standards; compliance with existing statutes
					(a)In
			 generalThe grant programs
			 under this subtitle are applicable programs (as that term is defined in section
			 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to
			 section 439 of such Act (20 U.S.C. 1232b).
					(b)Compliance with
			 existing statutesEach local educational agency receiving a grant
			 under this title shall comply with all applicable Federal, State, and local
			 health, safety, labor, and civil rights laws.
					127.Charter
			 schoolsA local educational
			 agency receiving a grant under this title may reserve an amount of that grant
			 for charter schools within its jurisdiction for modernization, renovation,
			 repair, and construction, or maintenance of charter school facilities
			 (including early learning facilities, as appropriate).
				128.Green
			 schools
					(a)In
			 generalA local educational
			 agency receiving a grant under this title shall, to the maximum extent
			 practicable, use such funds for public school modernization, renovation,
			 repair, or construction or maintenance that are certified, verified, or
			 consistent with any applicable provisions of—
						(1)the LEED Green Building Rating
			 System;
						(2)Energy Star;
						(3)the CHPS Criteria;
						(4)Green Globes;
			 or
						(5)an equivalent program adopted by the State,
			 or another jurisdiction with authority over the local educational agency, that
			 includes a verifiable method to demonstrate compliance with such
			 program.
						(b)Rule of
			 constructionNothing in this
			 section shall be construed to prohibit a local educational agency from using
			 sustainable, domestic hardwood lumber as ascertained through the forest
			 inventory and analysis program of the Forest Service of the Department of
			 Agriculture under the Forest and Rangeland Renewable Resources Research Act of
			 1978 (16 U.S.C. 1641 et seq.) for public school modernization, renovation,
			 repairs, or construction.
					(c)Technical
			 assistanceThe Secretary, in
			 consultation with the Secretary of Energy and the Administrator of the
			 Environmental Protection Agency, shall provide outreach and technical
			 assistance to States and local educational agencies concerning the best
			 practices in school modernization, renovation, repair, and construction,
			 including those related to student academic achievement, student and staff
			 health, energy efficiency, and environmental protection.
					129.Reporting
					(a)Reports by local
			 educational agenciesLocal educational agencies receiving a grant
			 under this title shall annually compile a report describing the projects for
			 which such funds were used, including—
						(1)the number and identity of public schools
			 in the agency, including the number of charter schools, and for each school,
			 the total number of students, and the number of students counted under section
			 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6313(a)(5));
						(2)the total amount of funds received by the
			 local educational agency under this title, and for each public school in the
			 agency, including each charter school, the amount of such funds expended, and
			 the types of modernization, renovation, repair, or construction projects for
			 which such funds were used;
						(3)the number of
			 students impacted by such projects, including the number of students so
			 impacted who are counted under section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5));
						(4)the number of
			 public schools in the agency with a metro-centric locale code of 41, 42, or 43
			 as determined by the National Center for Education Statistics and the
			 percentage of funds received by the agency under subtitle A or subtitle B of
			 this title that were used for projects at such schools;
						(5)the number of public schools in the agency
			 that are eligible for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314) and the percentage of
			 funds received by the agency under subtitle A or subtitle B of this title that
			 were used for projects at such schools;
						(6)for each
			 project—
							(A)the cost;
							(B)the standard described in
			 section 128(a) with which the use of the
			 funds complied or, if the use of funds did not comply with a standard described
			 in
			 section 128(a), the reason such funds were
			 not able to be used in compliance with such standards and the agency’s efforts
			 to use such funds in an environmentally sound manner; and
							(C)any demonstrable or expected benefits as a
			 result of the project (such as energy savings, improved indoor environmental
			 quality, student and staff health, including the reduction of the incidence and
			 effects of asthma and other respiratory illnesses, and improved climate for
			 teaching and learning);
							(7)the total number
			 and amount of contracts awarded, and the number and amount of contracts awarded
			 to local, small, minority, women, and veteran-owned businesses; and
						(8)the total number of jobs created by funding
			 under this title by—
							(A)the local
			 educational agency; and
							(B)contractors who
			 performed work for the local educational agency under this title.
							(b)Availability of
			 reportsA local educational
			 agency shall—
						(1)submit the report
			 described in
			 subsection (a) to the State educational
			 agency, which shall compile such information and report it annually to the
			 Secretary; and
						(2)make the report described in
			 subsection (a) publicly available,
			 including on the agency’s Web site.
						(c)Reports by
			 SecretaryNot later than
			 March 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor and Pensions of the Senate, and make available on
			 the Department of Education’s Web site, a report on grants made under this
			 subtitle, including the information from the reports described in
			 subsection (b)(1).
					130.Special
			 rulesNotwithstanding any
			 other provision of this subtitle, none of the funds authorized by this title
			 may be—
					(1)used to employ
			 workers in violation of section 274A of the Immigration and Nationality Act (8
			 U.S.C. 1324a); or
					(2)distributed to a
			 local educational agency that does not have a policy that requires a criminal
			 background check on all employees of the agency.
					131.Promotion of
			 employment experiencesThe
			 Secretary of Education, in consultation with the Secretary of Labor, shall work
			 with recipients of funds under this subtitle to promote appropriate
			 opportunities to gain employment experience working on modernization,
			 renovation, repair, maintenance, and construction projects funded under this
			 subtitle for—
					(1)participants in a
			 YouthBuild program (as defined in section 173A of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2918a));
					(2)individuals
			 enrolled in the Job Corps program carried out under subtitle C of title I of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.);
					(3)individuals
			 enrolled in a junior or community college (as defined in section 312(f) of the
			 Higher Education Act of 1965 (20 U.S.C. 1088(f))) certificate or degree program
			 relating to projects described in
			 section 128(a); and
					(4)participants in
			 preapprenticeship programs that have direct linkages with apprenticeship
			 programs that are registered with the Department of Labor or a State
			 Apprenticeship Agency under the National Apprenticeship Act of 1937 (29 U.S.C.
			 50 et seq.).
					132.Availability of
			 funds
					(a)Authorization
			 and appropriationThere are
			 authorized to be appropriated, and there are appropriated, for each of fiscal
			 years 2012 and 2013—
						(1)to carry out
			 subtitle A (in addition to any other amounts appropriated to carry out such
			 title and out of any money in the Treasury not otherwise appropriated),
			 $40,000,000,000; and
						(2)to carry out subtitle B (in addition to any
			 other amounts appropriated to carry out such title and out of any money in the
			 Treasury not otherwise appropriated), $10,000,000,000.
						(b)Prohibition on
			 earmarksNone of the funds
			 appropriated under this section may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of Representatives
			 for the 112th Congress.
					(c)SunsetThe
			 authority to award grants under this title shall expire at the end of fiscal
			 year 2013.
					133.Alternate
			 distribution of fundsIf,
			 within 30 days after the date of the enactment of this Act, a local educational
			 agency has submitted to the Secretary a certification that they are refusing
			 funds they are eligible to receive under this title, the Secretary shall
			 provide for funds allocated to that local educational agency to be distributed
			 to another entity or other entities in the State, under such terms and
			 conditions as the Secretary may establish, provided that all terms and
			 conditions that apply to funds appropriated under this section shall apply to
			 such funds distributed to such entity or entities.
				IIStudent Jobs
			 Corps
			201.Student Jobs
			 Corps
				(a)PurposeIt is the purpose of this section to
			 provide for an additional 250,000 part-time work-study jobs through the Federal
			 Work-Study Program under part C of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 2751 et seq.).
				(b)Appropriation of
			 additional amountsThere are
			 authorized to be appropriated, and there are hereby appropriated, out of
			 amounts in the Treasury not otherwise appropriated, to the Secretary of
			 Education $425,000,000 for each of the fiscal years 2012 and 2013 for grants to
			 institutions of higher education under part C of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 2751 et seq.) for payments to students
			 participating in work-study programs in accordance with such part.
				(c)Relation to
			 other fundsAmounts
			 appropriated by subsection (b) are in addition to amounts appropriated pursuant
			 to the authorization of appropriations in section 441(b) of the Higher
			 Education Act of 1965 (20 U.S.C. 2751(b)) and amounts otherwise made available
			 by any other Act for the Federal Work-Study program under part C of such Act of
			 1965.
				(d)Matching funds
			 not requiredNotwithstanding
			 section 443(b)(5) of the Higher Education Act of 1965 (20 U.S.C. 2753(b)(5)) or
			 an agreement made pursuant to such section 443, an institution of higher
			 education shall not be required to provide matching funds for any funds made
			 available to the institution by this section.
				IIIPark Improvement
			 Corps
			301.Appropriation
			 of additional funds for Public Lands Corps
				(a)PurposeIt is the purpose of this section to
			 provide for the creation of an additional 100,000 positions in the Public Lands
			 Corps established under section 204 of the Public Lands Corps Act of 1993 (16
			 U.S.C. 1723).
				(b)Appropriation of
			 additional appropriations
					(1)Forest
			 ServiceThere are authorized
			 to be appropriated, and there are hereby appropriated, out of amounts in the
			 Treasury not otherwise appropriated, to the Secretary of Agriculture
			 $125,000,000 for each of fiscal years 2012 and 2013—
						(A)to carry out the Public Lands Corps
			 established in the Department of Agriculture under section 204 of the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1723);
						(B)to support
			 qualified youth or conservation corps to perform conservation projects referred
			 to in subsection (d) of such section; and
						(C)to support
			 resource assistants selected under section 206 of such Act (16 U.S.C.
			 1725).
						(2)Department of
			 the InteriorThere are
			 authorized to be appropriated, and there are hereby appropriated, out of
			 amounts in the Treasury not otherwise appropriated, to the Secretary of the
			 Interior $125,000,000 for each of fiscal years 2012 and 2013—
						(A)to carry out the Public Lands Corps
			 established in the Department of the Interior under section 204 of the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1723);
						(B)to support
			 qualified youth or conservation corps to perform conservation projects referred
			 to in subsection (d) of such section; and
						(C)to support
			 resource assistants selected under section 206 of such Act (16 U.S.C.
			 1725).
						(c)Relation to
			 other funds for Public Lands CorpsAmounts appropriated by subsection (b) are
			 in addition to amounts appropriated pursuant to the authorization of
			 appropriations in section 211 of the Public Lands Corps Act of 1993 (16 U.S.C.
			 1730) and amounts allocated to the Public Lands Corps through other Federal
			 programs or projects.
				(d)Expedited
			 obligation of fundsNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Agriculture and the Secretary of the Interior shall commence obligation of the
			 funds appropriated by subsection (b) for fiscal year 2012 by utilizing the pool
			 of remaining applications for fiscal year 2011 assistance under the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.). If the number of fiscal year
			 2011 applications is insufficient to use the entire amount of the additional
			 funds appropriated for fiscal year 2012, the Secretaries shall announce an open
			 solicitation process for new applications for assistance.
				(e)Waiver of
			 cost-Sharing requirementsThe
			 cost-sharing requirements of sections 206(b) and 210 of the Public Lands Corps
			 Act of 1993 (16 U.S.C. 1725, 1730) shall not apply with respect to the
			 expenditure of amounts appropriated by subsection (b).
				IVNeighborhood
			 Heroes Corps
			401.Teacher
			 Corps
				(a)PurposeIt
			 is the purpose of this section to provide for the retention, rehiring, and
			 hiring of 300,000 education jobs.
				(b)Authorization
			 and appropriationThere are
			 authorized to be appropriated and there are appropriated out of any money in
			 the Treasury not otherwise obligated for necessary expenses for a Teacher
			 Corps, $20,000,000,000 for each of fiscal years 2012 and 2013:
			 Provided, That the amount under this section shall be
			 administered under the terms and conditions of sections 14001 through 14013 and
			 title XV of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) except as follows:
					(1)Allocation of
			 funds
						(A)Funds appropriated
			 under this section shall be available only for allocation by the Secretary of
			 Education (in this section referred to as the Secretary) in accordance with
			 subsections (a), (b), (d), (e), and (f) of section 14001 of division A of
			 Public Law 111–5 and subparagraph (B) of this paragraph, except that the amount
			 reserved under such subsection (b) shall not exceed $4,000,000 and such
			 subsection (f) shall be applied by substituting one year for two years.
						(B)Prior to
			 allocating funds to States under section 14001(d) of division A of Public Law
			 111–5, the Secretary shall allocate 0.5 percent to the Secretary of the
			 Interior for schools operated or funded by the Bureau of Indian Affairs on the
			 basis of the schools’ respective needs for activities consistent with this
			 section under such terms and conditions as the Secretary of the Interior may
			 determine.
						(2)ReservationA
			 State that receives an allocation of funds appropriated under this section may
			 reserve not more than 1 percent for the administrative costs of carrying out
			 its responsibilities with respect to those funds.
					(3)Awards to local
			 educational agencies
						(A)Except as
			 specified in paragraph (2), an allocation of funds to a State shall be used
			 only for awards to local educational agencies for the support of elementary and
			 secondary education in accordance with paragraph (5) for the 2011–2012 and
			 2012–2013 school years.
						(B)Funds used to
			 support elementary and secondary education shall be distributed through a
			 State’s primary elementary and secondary funding formulae or based on local
			 educational agencies’ relative shares of funds under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 most recent fiscal year for which data are available.
						(C)Subsections (a)
			 and (b) of section 14002 of division A of Public Law 111–5 shall not apply to
			 funds appropriated under this section.
						(4)Compliance with
			 education reform assurancesFor purposes of awarding funds
			 appropriated under this section, any State that has an approved application for
			 Phase II of the State Fiscal Stabilization Fund that was submitted in
			 accordance with the application notice published in the Federal Register on
			 November 17, 2009 (74 Fed. Reg. 59142) shall be deemed to be in compliance with
			 subsection (b) and paragraphs (2) through (5) of subsection (d) of section
			 14005 of division A of Public Law 111–5.
					(5)Requirement to
			 use funds to retain or create education jobsNotwithstanding
			 section 14003(a) of division A of Public Law 111–5, funds awarded to local
			 educational agencies under paragraph (3)—
						(A)may be used only
			 for compensation and benefits and other expenses, such as support services,
			 necessary to retain existing employees, to recall or rehire former employees,
			 and to hire new employees, in order to provide early childhood, elementary, or
			 secondary educational and related services; and
						(B)may not use more than 1 percent of such
			 grant funds for administrative costs.
						(6)Prohibition on
			 use of funds for rainy-day funds or debt retirementA State that
			 receives an allocation may not use such funds, directly or indirectly,
			 to—
						(A)establish,
			 restore, or supplement a rainy-day fund;
						(B)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
						(C)reduce or retire
			 debt obligations incurred by the State; or
						(D)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
						(7)Supplement, not
			 supplantFunds made available
			 under this section shall be used to supplement, not supplant, the amount of
			 funds that would, in the absence of the Federal funds made available under this
			 section, be made available from local, State, and Federal sources to provide
			 compensation and other expenses such as support services, necessary to retain
			 existing employees, to recall or rehire former employees, and to hire new
			 employees, in order to provide early childhood, elementary, or secondary
			 educational and related services.
					(8)Deadline for
			 awardThe Secretary shall award funds appropriated under this
			 section not later than 45 days after the date of the enactment of this Act to
			 States that have submitted applications meeting the requirements applicable to
			 funds under this section. The Secretary shall not require information in
			 applications beyond what is necessary to determine compliance with applicable
			 provisions of law.
					(9)Alternate
			 distribution of fundsIf, within 30 days after the date of the
			 enactment of this Act, a Governor has not submitted an approvable application,
			 the Secretary shall provide for funds allocated to that State to be distributed
			 to another entity or other entities in the State (notwithstanding section
			 14001(e) of division A of Public Law 111–5) for support of elementary and
			 secondary education, under such terms and conditions as the Secretary may
			 establish, provided that all terms and conditions that apply to funds
			 appropriated under this section shall apply to such funds distributed to such
			 entity or entities. No distribution shall be made to a State under this
			 paragraph, however, unless the Secretary has determined (on the basis of such
			 information as may be available) that the requirements of paragraph (11) are
			 likely to be met, notwithstanding the lack of an application from the Governor
			 of that State.
					(10)Local
			 educational agency applicationSection 442 of the General
			 Education Provisions Act shall not apply to a local educational agency that has
			 previously submitted an application to the State under title XIV of division A
			 of Public Law 111–5. The assurances provided under that application shall
			 continue to apply to funds awarded under this section.
					(11)Maintenance of
			 effort
						(A)In
			 generalSubject to subparagraph (B), a local educational agency
			 may receive a grant under this title for any fiscal year only if either the
			 combined fiscal effort per student or the aggregate expenditures of the agency
			 and the State involved with respect to the provision of free public education
			 by the agency for the preceding fiscal year was not less than 90 percent of the
			 combined fiscal effort or aggregate expenditures for the second preceding
			 fiscal year.
						(B)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
							(i)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
							(ii)a precipitous
			 decline in the financial resources of the local educational agency.
							(C)ARRA provision
			 not applicableSection 14005(d)(1) and subsections (a) through
			 (c) of section 14012 of division A of Public Law 111–5 shall not apply to funds
			 appropriated under this section.
						402.Appropriation
			 of additional funds for Community Oriented Policing Services
				(a)PurposeIt is the purpose of this section to
			 provide for the hiring and rehiring of an additional 40,000 State, local, and
			 tribal career law enforcement officers through the Community Oriented Policing
			 Services program under part Q of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd et seq.).
				(b)Authorization
			 and appropriation of additional amountsThere are authorized to be appropriated,
			 and there are hereby appropriated, out of amounts in the Treasury not otherwise
			 appropriated, to the Attorney General $5,000,000,000 for each of the fiscal
			 years 2012 and 2013 for grants under section 1701(b)(1) and (2) of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(1)
			 and (2)) for hiring and rehiring of additional career law enforcement officers
			 under part Q of such title, notwithstanding subsection (i) of such
			 section.
				(c)Relation to
			 other funds for COPSAmounts
			 appropriated by
			 subsection (b) are in addition to amounts
			 appropriated pursuant to the authorization of appropriations in section
			 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3793(a)(11)) and amounts otherwise made available for grants under
			 section 1701 of such Act (42 U.S.C. 3796dd) by any other Act.
				(d)Expedited
			 obligation of fundsNot later
			 than 90 days after the date of the enactment of this Act, the Attorney General
			 shall commence obligation of the funds appropriated by
			 subsection (b) for fiscal year 2012 by
			 utilizing the pool of applicants who submitted applications for fiscal year
			 2011 grants under part Q of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd et seq.) but did not receive funding
			 under such part for such fiscal year for hiring and rehiring of additional
			 career law enforcement officers. If the number of such fiscal year 2011
			 applicants is insufficient to use the entire amount of the additional funds
			 appropriated for fiscal year 2012, the Attorney General shall announce an open
			 solicitation process for new applications for grants, to be submitted in
			 accordance with the requirements of section 1702 of such Act (42 U.S.C.
			 3796dd–1).
				(e)Waiver of
			 certain requirementsNotwithstanding any other provision of law,
			 subsection (g) of section 1701 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796dd(g)) and subsection (c) of section 1704 of such
			 Act (42 U.S.C. 3796dd–3(c)) shall not apply with respect to grants awarded
			 using any funds made available under this section.
				403.Firefighters
			 Corps
				(a)PurposeIt is the purpose of this section to
			 provide for the hiring and rehiring of an additional 12,000 firefighters
			 through section 34 of the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2229a).
				(b)Amendment
			 authorizing fundsSection
			 34(i) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229a(i)) is amended—
					(1)in paragraph (6)
			 by striking and;
					(2)in paragraph (7)
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(8)$1,200,000,000 for fiscal year 2012;
				and
							(9)$1,200,000,000 for fiscal year
				2013.
							.
					(c)Appropriation
					(1)In
			 generalThere is hereby appropriated out of any money in the
			 Treasury not otherwise appropriated $1,200,000,000 for each of the fiscal years
			 2012 and 2013 to carry out section 34 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2229a).
					(2)LimitationNone
			 of the funds made available under paragraph (1) of this Act may be used to
			 enforce the requirements of subparagraphs (A), (B), or (E) of subsection (a)(1)
			 or paragraphs (1), (2), or (4)(A) of subsection (c) of such section 34.
					(d)Expedited
			 obligation of fundsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall commence
			 obligation of the funds appropriated by subsection (c) for fiscal year 2012 by
			 utilizing the pool of applicants who submitted applications for fiscal year
			 2011 grants under section 34 of the Federal Fire Prevention and Control Act of
			 1974 but did not receive funding under such section for such fiscal year for
			 hiring and rehiring of additional firefighters. If the number of such fiscal
			 year 2011 applicants is insufficient to use the entire amount of the additional
			 funds appropriated for fiscal year 2012, the Secretary of Homeland Security
			 shall announce an open solicitation process for new applications for grants, to
			 be submitted in accordance with the requirements of such section 34.
				VHealth Care
			 Corps
			501.PurposeIt is the purpose of this title to provide
			 for the creation of a grant to hire at least 40,000 health care and long-term
			 care professionals to expand access to care.
			502.Health care and
			 long-term care providersPart
			 D of title III of the Public Health Service Act is amended by inserting after
			 subpart III (42 U.S.C. 254l et seq.) the following:
				
					IVHiring and
				retaining additional health care and long-Term care professionals
						338N.Hiring and
				retaining additional health care and long-term care professionals
							(a)In
				generalThe Secretary may
				provide financial assistance to health care or long-term care providers to pay
				all or part of the costs of hiring and retaining health care or long-term care
				professionals in addition to the professionals who, but for such assistance,
				would be hired and retained.
							(b)Eligible
				assistance recipientsHealth
				care and long-term care providers eligible for assistance under subsection (a)
				include the following:
								(1)A health care or
				long-term care provider serving a health professional shortage area designated
				under section 332.
								(2)A Federally qualified health center (as
				defined in section 1861(aa) of the Social Security Act).
								(3)A rural health
				clinic.
								(4)A health care or
				long-term care provider that receives payment under title XVIII of the Social
				Security Act or under a State plan or State child health plan under title XIX
				or XXI, respectively, of such Act.
								(5)A public
				hospital.
								(6)A public health
				agency.
								(7)A nursing home or
				long-term care facility.
								(8)An intermediate
				care or developmentally disabled facility.
								(9)A critical access
				hospital.
								(10)A school-based
				health center.
								(11)A university or
				college mental health facility.
								(12)An Indian health program or facility
				operated by an Indian tribe or tribal organization.
								(13)A correctional
				facility.
								(c)Eligible health
				professionalsHealth care and
				long-term care professionals who may be hired or retained using assistance
				provided under this section include the following:
								(1)Dentists.
								(2)Certified nurse
				midwives.
								(3)Psychologists.
								(4)Licensed clinical
				social workers.
								(5)Licensed
				professional counselors.
								(6)Marriage and
				family therapists.
								(7)Nurse
				practitioners, including those specializing in psychiatry.
								(8)Nurses, including
				advanced practice nurses.
								(9)Physicians,
				including osteopathic physicians.
								(10)Physician
				assistants, including those specializing in psychiatry.
								(11)Psychiatric nurse
				specialists.
								(12)Registered dental
				hygienists.
								(13)Community health
				workers.
								(14)Occupational and
				physical therapists.
								(15)Optometrists.
								(16)Certified nursing
				assistants.
								(17)Direct care
				workers.
								(d)Application
				process
								(1)In
				generalThe Secretary
				shall—
									(A)not later than 60
				days after the date of the enactment of this section, solicit applications for
				financial assistance under this section;
									(B)require that any
				such application be submitted—
										(i)not later than 90
				days after the date of the enactment of this section; and
										(ii)in such manner
				and containing such information as the Secretary may require; and
										(C)not later than 120
				days after the date of the enactment of this section, determine which such
				applications will be approved and provide notice of such determination to the
				applicants.
									(2)Compliance with
				labor and workplace lawsAs a
				condition on eligibility for financial assistance under this section, an
				application under paragraph (1) shall demonstrate to the Secretary’s
				satisfaction that the applicant has a record of compliance, and is currently in
				compliance, with Federal, State, and local labor and workplace laws, including
				Federal, State, and local laws—
									(A)relevant to hiring
				and retaining health care or long-term care professionals, such as laws—
										(i)requiring
				background checks in connection with hiring;
										(ii)requiring such
				professionals to be licensed or certified; or
										(iii)limiting the
				scope of practice;
										(B)concerning wage and hour, labor relations,
				family and medical leave, occupational safety and health, or living wage
				standards; or
									(C)concerning other
				terms and conditions of employment such as the availability of sick, vacation,
				and retirement benefits and the existence of grievance procedures and
				labor-management committees.
									(e)Authorization
				and appropriation of additional amountsTo carry out this section, there are
				authorized to be appropriated, and there are hereby appropriated to the
				Department of Health and Human Services, out of amounts in the Treasury not
				otherwise appropriated, $4,000,000,000 for each of fiscal years 2012 and
				2013.
							.
			503.Supplement, not
			 supplantA health care or
			 long-term care provider receiving a grant under this title shall use such
			 Federal funds only to supplement and not supplant the amount of funds that
			 would, in the absence of such Federal funds, be available for hiring and
			 retaining health care or long-term care professionals.
			VICommunity Corps
			 
			601.PurposeIt is the purpose of this title to provide
			 for the creation of an additional 750,000 jobs through funding to States and
			 units of general local government to establish and administer a Community
			 Corps.
			602.Community
			 Corps
				(a)FundingThere are authorized to be appropriated and
			 there are appropriated out of any money in the Treasury not otherwise obligated
			 for necessary expenses to the Secretary of Labor, in consultation with the
			 Secretary of Housing and Urban Development, to provide to States and units of
			 general local government to establish and administer a Community Corps,
			 $30,000,000,000 for each of fiscal years 2012 and 2013.
				(b)Allotment
			 Formula
					(1)Reservations by
			 the SecretaryOf the amount appropriated under
			 subsection (a) for each fiscal year, the
			 Secretary may reserve—
						(A)not more than 1
			 percent to administer this title;
						(B)not more than 0.5
			 percent to award grants, on a competitive basis, to Indian tribes for purposes
			 of this title.
						(2)Making Funds
			 Available for Allotment by the SecretaryOf the amounts
			 appropriated under
			 subsection (a) and not reserved under
			 paragraph (1) of this subsection, the
			 Secretary shall allot the amounts for each fiscal year as follows:
						(A)Seventy percent to
			 entitlement communities, of which the Secretary shall allot—
							(i)25
			 percent by allotting to each entitlement community an amount which bears the
			 same ratio to the total amount to be allotted under this clause as the
			 population of the entitlement community bears to the total population of all
			 entitlement communities;
							(ii)25
			 percent by allotting each entitlement community an amount which bears the same
			 ratio to the total amount to be allotted under this clause as the extent of
			 poverty in the entitlement community bears to the extent of poverty in all
			 entitlement communities; and
							(iii)50
			 percent by allotting to each entitlement community in an amount which bears the
			 same ratio to the total to be allotted under this clause as the number of
			 unemployed individuals in the entitlement community bears to the total number
			 of unemployed individuals in all entitlement communities.
							(B)Thirty percent to
			 States, of which the Secretary shall allot—
							(i)25
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the population of the State
			 bears to the total population of all States;
							(ii)25
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the extent of poverty in the
			 State bears to the extent of poverty in all States; and
							(iii)50
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the number of unemployed
			 individuals in the State bears to the total number of unemployed individuals in
			 all States.
							(3)Reservation and
			 Allotments by States
						(A)ReservationOf
			 the amount of funds allotted to a State under
			 paragraph (2)(B) for each fiscal
			 year, a State may reserve not more than 50 percent to carry out a State-wide
			 Community Corps.
						(B)Allotments by
			 StatesA State shall provide all of the funds allotted to the
			 State under
			 paragraph (2)(B) that are not
			 reserved under
			 subparagraph (A) to units of general
			 local government located in nonentitlement areas of the State to employ
			 individuals under the Community Corps program, of which the State shall
			 allot—
							(i)25
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the population of the unit bears to
			 the total population of all such units;
							(ii)25
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the extent of poverty in the unit
			 bears to the extent of poverty in such units; and
							(iii)50
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the number of unemployed individuals
			 in the unit bears to the total number of unemployed individuals in all such
			 units.
							(4)ReallocationIf
			 a State or entitlement community does not apply for an allotment under this
			 section for any fiscal year, or if a State’s or entitlement community’s
			 application is not approved, the Secretary shall reallot such amount to the
			 remaining States or entitlement in accordance with
			 paragraph (2).
					603.Application
				(a)In
			 generalEach State or
			 entitlement community desiring to establish a Community Corps under this title
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
				(b)Fiscal year 2012
			 requirementsFor fiscal year 2012—
					(1)application
			 requirements shall be released by Secretary within 30 days of enactment of this
			 Act;
					(2)States and
			 entitlement communities desiring to receive funds under this title for such
			 fiscal year shall submit to the Secretary an application within 60 days of the
			 date of enactment of this Act; and
					(3)the first
			 allotments under this title shall be awarded by the Secretary not later than 90
			 days after the date of enactment of this Act.
					604.Activities of
			 the Community Corps
				(a)ConsultationA chief executive officer of a unit of
			 general local government shall consult with the local community and labor
			 organizations representing employees of such unit in determining the Community
			 Corps positions that should be funded under this title for such unit for each
			 fiscal year.
				(b)ActivitiesEach Community Corps funded under this
			 title shall employee individuals to carry out 1 or more of the following
			 activities.
					(1)Energy audits
			 and Conservation UpgradesPerform energy audits of private homes
			 and offer to weatherize them and install attic and crawl-space insulation,
			 low-flow plumbing fixtures, and low-energy lighting fixtures. Provide
			 homeowners with objective information concerning the cost and benefits of more
			 complicated conservation upgrades the homeowners could contract with private
			 firms to install.
					(2)Recycling and
			 demanufacturingCollect categories of recyclables that currently
			 are under-collected (such as electronic components and household paints and
			 chemicals) and perform initial demanufacturing work to reclaim reusable
			 materials.
					(3)Urban Land
			 Reclamation and Addressing BlightAddress the needs of distressed,
			 foreclosure-affected, and natural-disaster affected areas. For vacant or
			 foreclosed buildings, conduct maintenance, board up, or tear down, where
			 appropriate. Salvage materials for recycling. Reclaim vacant land in urban
			 areas for use as neighborhood parks and gardens. Test for the presence of
			 hazardous materials, undertake necessary clean-up work, construct park and/or
			 garden facilities, and establish maintenance programs involving the local
			 community. For community gardens, operate model plantings to promote the
			 project, involve local residents in the work, and provide instruction in urban
			 gardening and farming.
					(4)Rural
			 Conservation WorkIn collaboration with activities under the Park
			 Improvement Corps under title III, perform conservation work. Repair and
			 upgrade trail systems in parklands. Construct shelters, bathrooms and
			 recreational facilities. Undertake watercourse cleaning and reclamation
			 projects. With proper training, conduct emergency work in cases of floods or
			 wildfires, or other natural disasters.
					(5)Public Property
			 Maintenance and BeautificationUnder the direction of public entities that
			 own public property (including building interiors and exteriors and landscapes,
			 and including community centers, playgrounds, and libraries), conduct
			 maintenance, beautification, and other improvement projects. Where appropriate,
			 collaborate with projects funded under title I of this Act (School Improvement
			 Corps).
					(6)Housing
			 Rehabilitation
						(A)In
			 generalMake improvements in privately owned rental housing units
			 necessary to improve such units so that they comply with the housing quality
			 standards applicable to units assisted under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)), but only if the owner of the unit
			 enters into an agreement sufficient to ensure that the owner—
							(i)pays
			 the cost of materials used in the renovation work; and
							(ii)charges rent for
			 the unit, during the 5-year period beginning upon completion of the
			 rehabilitation pursuant to this paragraph, in an amount not exceeding the fair
			 market rental established under section 8(c) of such Act for a dwelling unit of
			 the same size located in the same market area.
							(B)Free of
			 chargeThe Community Corps shall provide all labor required for
			 any rehabilitation pursuant to this paragraph free of charge, except in the
			 case of any major repairs that the Corps lacks the capacity to perform.
						(7)New Housing
			 ConstructionConstruct new homes on abandoned land in poorer
			 communities or the rehabilitate abandoned properties for use as residences,
			 using the self-help homeowner participation model employed by Habitat for
			 Humanity International under which prospective homeowners contribute a
			 significant amount of sweat equity in the construction or rehabilitation of the
			 home. Participating homeowners shall be selected on the basis of inability to
			 otherwise purchase a home in the regular housing market and willingness and
			 capability to assume the responsibilities of homeownership. Construction
			 materials shall be included in the cost of homeownership, but all construction
			 labor shall be furnished free of charge by the Community Corps.
					(8)Other community
			 improvement activitiesOther
			 community improvement activities as authorized by the Secretary.
					605.Hiring and
			 preferences
				(a)In
			 generalIn hiring individuals
			 for a Community Corps position under this title, a State or unit of general
			 local may only employ unemployed individuals, except in a case of a position
			 (including a managerial position) for which no qualified unemployed individual
			 has applied.
				(b)Priorities in
			 Recruitment and HiringIn recruiting and hiring unemployed
			 individuals for positions funded under this title, States and units of general
			 local government shall target recruitment efforts and prioritize hiring with
			 respect to individuals who are—
					(1)unemployed
			 individuals who have exhausted their entitlement to unemployment
			 compensation;
					(2)unemployed
			 veterans of the Armed Forces and unemployed members of the reserve components
			 of the Armed Forces;
					(3)unemployed
			 individuals, who immediately before employment in the Community Corps, are
			 eligible for unemployment compensation payable under any State law or Federal
			 unemployment compensation law, including any additional compensation or
			 extended compensation under such laws;
					(4)unemployed
			 individuals who are not eligible to receive unemployment compensation because
			 they do not have sufficient wages to meet the minimum qualifications for such
			 compensation; or
					(5)unemployed young people, including those
			 who have not previously been employed.
					(c)State employment
			 agenciesIn hiring for
			 Community Corps positions under this title, a State or unit of general local
			 government shall utilize, among other methods, a State or local employment
			 agencies, such as a one-stop career center or one-stop partner.
				(d)NoticeEach
			 listing for a position for a Community Corps shall be posted on a State or
			 local employment web site.
				606.Additional
			 requirements for States and units of general local government
				(a)Administrative
			 expensesEach State or unit
			 of general local government receiving an allotment under section 602 may not
			 use more than 5 percent of the allotment for administrative purposes.
				(b)Compliance With
			 Local Laws and ContractsIn hiring individuals for positions
			 funded under this title, or using administrative funds under this title to
			 continue to provide employee compensation for existing employees, a State or
			 unit of general local government shall comply with all applicable Federal,
			 State, and local laws, personnel policies and regulations, and collective
			 bargaining agreements, as if such individual were hired, or such employee
			 compensation was provided, without assistance under this title.
				(c)CoordinationTo
			 the maximum extent practicable, each State or unit of general local government
			 receiving an allotment under section 602, shall—
					(1)integrate
			 education and job skills training, including basic skills instruction and
			 secondary education services;
					(2)coordinate to the
			 maximum extent feasible with pre-apprenticeship and apprenticeship programs;
			 and
					(3)provide jobs in
			 sectors where job growth is most likely, as determined by the Secretary, and in
			 which career advancement opportunities exist to maximize long-term, sustainable
			 employment for individuals after employment funded under this Act ends.
					(d)Supplement, not
			 supplantA State or unit of general local government receiving
			 funding under this title shall use such Federal funds only to supplement and
			 not supplant the amount of funds that would, in the absence of such Federal
			 funds, be available to pay the cost of employing individuals to perform the
			 types of work authorized under this title.
				607.Employment
			 status and compensation
				(a)Employee
			 Status
					(1)In
			 generalAn individual hired for a position funded under this
			 title shall—
						(A)be considered an
			 employee of the State or unit of general local government by which such
			 individual was hired;
						(B)receive the same employee compensation,
			 have the same rights (including health insurance benefits and paid holidays and
			 vacations) and responsibilities and job classifications, and be subject to the
			 same job standards, employer policies, and collective bargaining agreements as
			 if such individual was hired without assistance under this title; and
						(C)fill a position
			 that offers full-time, full-year employment.
						(2)DefinitionsFor purposes of this subsection—
						(A)the term
			 full-time when used in relation to employment has the meaning
			 already established or, if the meaning has not been established, determined to
			 be appropriate for purposes of this title, by the State or unit of general
			 local government hiring an individual under this title; and
						(B)the term
			 full-year when used in relation to employment means a position
			 that provides employment for a 12-month period, except that in the case of a
			 position that provides a service required by a State or unit of general local
			 government for only the duration of a school year, the term means a position
			 that provides employment for such duration.
						(b)Limit on Number
			 of Executive, Administrative, or Professional Positions
					(1)UnitsOf
			 the total number of positions funded under this title for a fiscal year for
			 each State or unit of general local government—
						(A)not more than 20
			 percent shall be in a bona fide executive, administrative, or professional
			 capacity; and
						(B)at least 80
			 percent shall not be in a bona fide executive, administrative, or professional
			 capacity.
						(2)DefinitionsFor
			 purposes of this subsection, the terms bona fide executive,
			 bona fide administrative, and bona fide professional
			 when used in relation to capacity shall have the meanings given such terms
			 under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 213(a)(1)).
					(c)Total Amount of
			 CompensationFor each fiscal year for which funds are
			 appropriated to carry out this title, each State or unit of general local
			 government that receives funds under this title for any such fiscal year shall
			 use such funds to provide an amount equal to the total amount of employee
			 compensation for individuals hired under this title.
				(d)Limit on Period
			 of EmploymentNotwithstanding any agreement or other provision of
			 law (other than those provisions of law pertaining to civil rights in
			 employment), a State or unit of general local government shall not be obligated
			 to employ the individuals hired under this title or retain the positions filled
			 by such individuals beyond the period for which the State or unit receives
			 funding under this title.
				608.Nondisplacement
			 of existing employees
				(a)In
			 generalA State or unit of general local government may not
			 employ an individual for a position funded under this title, if—
					(1)employing such
			 individual will result in the layoff or partial displacement (such as a
			 reduction in hours, wages, or employee benefits) of an existing employee of the
			 unit; or
					(2)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit who—
						(A)has been laid off
			 or partially displaced (as such term is described in
			 paragraph (1)); and
						(B)has not been
			 offered by the unit, to be restored to the position the employee had
			 immediately prior to being laid off or partially displaced.
						(b)Elimination of
			 positionFor the purposes of this subsection, a position shall be
			 considered to have been eliminated by a State or unit of general local
			 government if the position has remained unfilled and the unit has not sought to
			 fill such position for at least a period of one month.
				(c)Promotional
			 opportunitiesAn individual may not be hired for a position
			 funded under this title in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of a unit
			 receiving funding under this title.
				609.Dispute
			 resolutions, whistleblower hotline, and enforcement by the Secretary
				(a)Establishment of
			 Arbitration Procedure
					(1)In
			 generalEach unit of general local government that is an
			 entitlement community and each State that receives funding under this title
			 shall agree to the arbitration procedure described in this subsection to
			 resolve disputes described in subsections (b) and (c).
					(2)Written
			 grievances
						(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (b)
			 or (c), as applicable, simultaneously with the chief executive officer of a
			 unit or State involved in the dispute and the Secretary.
						(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
						(3)Arbitration
						(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
						(B)Appointment by
			 secretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary to appoint a qualified
			 and independent arbitrator. The Secretary shall appoint a qualified and
			 independent arbitrator within 15 days after receiving the request.
						(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
						(D)Costs
							(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
							(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the unit of general local
			 government or State involved in the dispute shall pay the cost of such
			 proceeding, including attorneys’ fees.
							(b)Disputes
			 Concerning the Allotment of FundsIn the case where a dispute
			 arises as to whether a unit of general local government that is an entitlement
			 community or State has improperly requested funds for services, an employee or
			 employee representative of the unit or State may file a grievance under
			 subsection (a) not later than 15 days after public notice of an intent to
			 submit an application under section 603 is published in accordance with
			 paragraph (1)(C) of such section. Upon receiving a copy of the grievance, the
			 Secretary shall withhold the funds subject to such grievance, unless and until
			 the grievance is resolved under subsection (a), by the parties or an arbitrator
			 in favor of providing such funding.
				(c)All Other
			 Disputes
					(1)In
			 generalIn the case of a dispute not covered under subsection (b)
			 concerning compliance with the requirements of this title by a unit of general
			 local government that is an entitlement community or State receiving funds
			 under this title, an employee or employee representative of the unit or State
			 may file a grievance under subsection (a) not later than 90 days after the
			 dispute arises. In such cases, an arbitrator may award such remedies as are
			 necessary to make the grievant whole, including the reinstatement of a
			 displaced employee or the payment of back wages, and may submit recommendations
			 to the Secretary to ensure further compliance with the requirements of this
			 title, including recommendations to suspend or terminate funding, or to require
			 the repayment of funds received under this title during any period of
			 noncompliance.
					(2)Existing
			 grievance proceduresA party to a dispute described in paragraph
			 (1) may use the existing grievance procedure of a unit or State involved in
			 such dispute, or the arbitration procedure described in this subsection, to
			 resolve such dispute.
					(d)Party
			 DefinedFor purposes of subsections (a), (b), and (c), the term
			 party means an employee, employee representative, unit of general
			 local government, or State, involved in a dispute described in subsection (b)
			 or (c).
				(e)Whistleblower
			 Hotline; Enforcement by the Secretary
					(1)Whistleblower
			 hotlineThe Secretary shall post on a publicly accessible
			 Internet Web site of the Department of Labor the contact information for
			 reporting noncompliance with this title by a State or unit of general local
			 government or individual receiving funding under this title.
					(2)Enforcement by
			 the Secretary
						(A)In
			 generalIf the Secretary receives a complaint alleging
			 noncompliance with this title, the Secretary may conduct an investigation and
			 after notice and an opportunity for a hearing, may order such remedies as the
			 Secretary determines appropriate, including—
							(i)withholding
			 further funds under this title to a noncompliant entity;
							(ii)requiring the
			 entity to make an injured party whole; or
							(iii)requiring the
			 entity to repay to the Secretary any funds received under this title during any
			 period of noncompliance.
							(B)DefinitionFor
			 purposes of this paragraph, the term entity means State, unit of
			 general local government, or individual.
						(C)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary upon recommendation by an arbitrator appointed or
			 selected under this section.
						610.DefinitionsIn this title:
				(1)In
			 generalThe terms city; extent of
			 poverty; metropolitan city; urban county;
			 nonentitlement area; population; and
			 State have the meanings given the terms in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302).
				(2)BenefitsThe
			 term benefits has the meaning given the term employment
			 benefits in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
				(3)Employee
			 compensationThe term employee compensation includes
			 wages and benefits.
				(4)Entitlement
			 communitiesThe term entitlement communities
			 includes metropolitan cities and urban counties.
				(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
				(6)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(7)Unemployed
			 individualThe term unemployed individual has the
			 meaning given such term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				(8)Unit of general
			 local governmentThe term unit of general local
			 government means any city, county, town, township, parish, village, or
			 other general purpose political subdivision of a State; Guam, the Northern
			 Mariana Islands, the Virgin Islands, and American Samoa, or a general purpose
			 political subdivision thereof; a combination of such political subdivisions
			 that is recognized by the Secretary; and the District of Columbia.
				(9)VeteranThe
			 term veteran has the meaning given such term in section 101 of the
			 Workforce Investment Act (29 U.S.C. 2801).
				(10)WageThe
			 term wage has the meaning given such term in section 3 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203).
				VIIChild
			 Development Corps 
			701.PurposeIt is the purpose of this title to provide
			 for the creation of an additional 100,000 jobs through the Head Start
			 Act.
			702.Child Development
			 Corps
				(a)Amendments to
			 the Head Start ActThe Head
			 Start Act (42 U.S.C. 9831 et seq.) is amended—
					(1)by inserting after section 639 the
			 following:
						
							639A.Authorization
				of appropriations for employing Early Head Start professional
				employeesThere is authorized
				to be appropriated $3,000,000,000 for each of the fiscal years 2012 and 2013 to
				carry out section 640A.
							;
				and
					(2)by inserting after section 640 the
			 following:
						
							640A.Employment of
				additional infant and toddler specialists
								(a)Employment of
				additional full-Time infant and toddler specialistsNot later than 90 days after the date of
				the enactment of this Act, the Secretary shall provide funds appropriated under
				section 639A to Early Head Start programs to pay the cost of employing
				additional full-time infant and toddler specialists.
								(b)Funds to
				supplement not supplantAn
				Early Head Start program that receives funds under subsection (a) shall use
				such funds only to supplement and not supplant the amount of funds that would,
				in the absence of such Federal funds, be available to pay the cost of employing
				additional full-time infant and toddler
				specialists.
								.
					(b)AppropriationThere is hereby appropriated out of any
			 money in the Treasury not otherwise appropriated $3,000,000,000 for each of the
			 fiscal years 2012 and 2013 to carry out section 640A of the Head Start
			 Act.
				VIIIGeneral
			 Provisions
			801.General
			 requirements for entities receiving funding under this Act
				(a)Compliance with
			 existing laws and contractsIn hiring individuals for positions
			 funded under this Act, or using funds under this Act to continue to provide
			 employee compensation for existing employees, a State, unit of general local
			 government, community-based organization, or business shall comply with all
			 applicable Federal, State, and local laws relating to health, safety, civil
			 rights, personnel policies and regulations, labor, and collective bargaining
			 agreements, as if such individual were hired, or such employee compensation was
			 provided, without assistance under this Act.
				(b)Compliance with
			 federal civil rights lawsFederal civil rights laws described in
			 subsection (a) shall include the following:
					(1)Title VI of the
			 Civil Rights Act of 1964.
					(2)Title IX of the
			 Education Amendments of 1972.
					(3)Sections 503 and
			 504 of the Rehabilitation Act of 1973.
					(4)The Age
			 Discrimination Act of 1975.
					802.Reporting
				(a)Reports to
			 SecretariesAt the end of
			 fiscal year 2012 and 2013, each State, unit of general local government,
			 community-based organization, or business, or other entity that receives
			 assistance under this Act shall submit to the Secretary that provided such
			 assistance a report on the number of jobs created and, if applicable, the
			 projects completed with funding under this Act.
				(b)Reports to
			 CongressEach Secretary that receives a report under subsection
			 (a) shall provide such reports to Congress not later than July 1, 2014.
				803.Hiring and
			 preferences
				(a)In
			 generalIn hiring individuals for positions funded under title I,
			 title V, and title VII, an entity described in section 802 receiving funding
			 under this Act may only employ unemployed individuals, except in a case of a
			 position (including a managerial position) for which no qualified unemployed
			 individual has applied.
				(b)Priorities in
			 recruitment and hiringIn recruiting and hiring unemployed
			 individuals for positions described in subsection, the entity shall target
			 recruitment efforts and prioritize hiring with respect to individuals who
			 are—
					(1)unemployed
			 individuals who have exhausted their entitlement to unemployment
			 compensation;
					(2)unemployed
			 veterans of the Armed Forces and unemployed members of the reserve components
			 of the Armed Forces;
					(3)unemployed
			 individuals, who immediately before employment in the programs described in
			 subparagraph (a), are eligible for unemployment compensation payable under any
			 State law or Federal unemployment compensation law, including any additional
			 compensation or extended compensation under such laws;
					(4)unemployed
			 individuals who are not eligible to receive unemployment compensation because
			 they do not have sufficient wages to meet the minimum qualifications for such
			 compensation; or
					(5)in the case of
			 employment under subtitle B of title I, unemployed young people, including
			 those who have not previously been employed.
					(c)Rule of
			 constructionNothing in this section shall supersede the
			 qualification requirements under titles I through VII or existing law, such as
			 medical licensure where applicable for health corps or certification for early
			 childhood development workers.
				804.Flexibility on
			 hiringFunding under this Act
			 shall be tied to the job created with the funding rather than to the individual
			 awarded the job, and entities receiving funding under this Act are authorized
			 to hire new employees to replace an individual that was hired with such funds,
			 but who has left the position.
			805.Nondisplacement
				(a)Nondisplacement
			 of Existing Employees
					(1)In
			 generalAn entity described
			 in section 802 that receives funding under this Act may not employ an
			 individual for a position funded under this Act, if—
						(A)employing such
			 individual will result in the layoff or partial displacement (such as a
			 reduction in hours, wages, or employee benefits) of an existing employee of the
			 unit or organization; or
						(B)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit or organization who—
							(i)has
			 been laid off or partially displaced (as such term is described in subparagraph
			 (A)); and
							(ii)has
			 not been offered by the unit or organization, to be restored to the position
			 the employee had immediately prior to being laid off or partially
			 displaced.
							(2)Elimination of
			 positionFor the purposes of
			 this subsection, a position shall be considered to have been eliminated by an
			 entity receiving funding under this Act if the position has remained unfilled
			 and the unit or organization has not sought to fill such position for at least
			 a period of one month.
					(3)Promotional
			 opportunitiesAn individual may not be hired for a position
			 funded under this title in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of an
			 entity receiving funding under this Act.
					(b)Nondisplacement
			 of Local Government ServicesA business or community-based
			 organization receiving funds under this title may not use such funds to provide
			 services or functions that are customarily provided by a unit of general local
			 government where such services or functions are provided by the
			 organization.
				(c)Nondisplacement
			 of local businessWhere appropriate, any unit of government or
			 community-based organizations receiving funds under this Act cannot use those
			 funds to provide services or functions that are currently provided by a local
			 business.
				806.Employment
			 status and compensation in new programs
				(a)Employee
			 StatusAn individual hired for a position funded under title I,
			 title V, or title VI, or section 401 of title IV shall—
					(1)be considered an
			 employee of the unit of general local government, business, or community-based
			 organization, by which such individual was hired; and
					(2)receive the same
			 employee compensation, have the same rights and responsibilities and job
			 classifications, and be subject to the same job standards, employer policies,
			 and collective bargaining agreements as if such individual was hired without
			 assistance under this Act.
					(b)Total Amount of
			 CompensationFor each fiscal year for which funds are
			 appropriated to carry out this Act, each unit of general local government, each
			 business, and each community-based organization that receives funds under the
			 provisions described in subsection (a) for any such fiscal year shall use such
			 funds to provide an amount equal to the total amount of employee compensation
			 for the individuals such the entity hired under this Act.
				(c)Limit on Period
			 of EmploymentNotwithstanding
			 any agreement or other provision of law (other than those provisions of law
			 pertaining to civil rights in employment), a unit of general local government,
			 business, or community-based organization shall not be obligated to employ the
			 individuals hired under this Act or retain the positions filled by such
			 individuals beyond the period for which the unit or organization receives
			 funding under the provisions described in subsection (a).
				807.Dispute
			 resolutions, whistleblower hotline, and enforcement by the Secretary
				(a)Establishment of
			 Arbitration Procedure
					(1)In
			 generalEach entity that receives funding under this Act shall
			 agree to the arbitration procedure described in this subsection to resolve
			 disputes described in subsections (b) and (c).
					(2)Written
			 grievances
						(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (b)
			 or (c), as applicable, simultaneously with the chief executive officer of an
			 entity involved in the dispute and the Secretary of Labor.
						(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
						(3)Arbitration
						(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
						(B)Appointment by
			 secretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary of Labor to appoint a
			 qualified and independent arbitrator. The Secretary of Labor shall appoint a
			 qualified and independent arbitrator within 15 days after receiving the
			 request.
						(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
						(D)Costs
							(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
							(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the entity involved in the
			 dispute shall pay the cost of such proceeding, including attorneys’
			 fees.
							(b)Disputes
			 concerning the allotment of fundsIn the case where a dispute
			 arises as to whether an entity has improperly requested funds for services, an
			 employee or employee representative of entity may file a grievance under
			 subsection (a) not later than 15 days after public notice of an intent to
			 request funds for services. Upon receiving a copy of the grievance, the
			 Secretary of Labor shall withhold the funds subject to such grievance, unless
			 and until the grievance is resolved under subsection (a), by the parties or an
			 arbitrator in favor of providing such funding.
				(c)All Other
			 Disputes
					(1)In
			 generalIn the case of a dispute not covered under subsection (b)
			 concerning compliance with the requirements of this Act by an entity receiving
			 funds under this title, an employee or employee representative of an entity may
			 file a grievance under subsection (a) not later than 90 days after the dispute
			 arises. In such cases, an arbitrator may award such remedies as are necessary
			 to make the grievant whole, including the reinstatement of a displaced employee
			 or the payment of back wages, and may submit recommendations to the Secretary
			 of Labor to ensure further compliance with the requirements of this Act,
			 including recommendations to suspend or terminate funding, or to require the
			 repayment of funds received under this title during any period of
			 noncompliance.
					(2)Existing
			 grievance proceduresA party to a dispute described in paragraph
			 (1) may use the existing grievance procedure of an entity involved in such
			 dispute, or the arbitration procedure described in this subsection, to resolve
			 such dispute.
					(d)Party
			 DefinedFor purposes of subsections (a), (b), and (c), the term
			 party means an employee, employee representative, or entity
			 involved in a dispute described in subsection (b) or (c).
				(e)Whistleblower
			 Hotline; Enforcement by the Secretary
					(1)Whistleblower
			 hotlineThe Secretary of Labor shall post on a publicly
			 accessible Internet Web site of the Department of Labor the contact information
			 for reporting noncompliance with this title by a State, unit of general local
			 government, community-based organization, business, or individual receiving
			 funding under this title.
					(2)Enforcement by
			 the secretary
						(A)In
			 generalIf the Secretary of Labor receives a complaint alleging
			 noncompliance with this Act, the Secretary may conduct an investigation and
			 after notice and an opportunity for a hearing, may order such remedies as the
			 Secretary of Labor determines appropriate, including—
							(i)withholding
			 further funds under this title to a noncompliant entity;
							(ii)requiring the
			 entity to make an injured party whole; or
							(iii)requiring the
			 entity to repay to the Secretary of Labor any funds received under this title
			 during any period of noncompliance.
							(B)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary of Labor upon recommendation by an arbitrator
			 appointed or selected under this section.
						808.TerminationPrograms and funding authorized under this
			 Act shall be phased-out over a 90-day period if national unemployment, as
			 measured by the Bureau of Labor Statistics, falls under 5 percent. Such
			 phase-out shall ensure that—
				(1)an individual
			 hired under this Act shall not be fired prematurely;
				(2)projects funded
			 under this Act shall be continued until completion; and
				(3)an individual
			 hired under this Act may be replaced when such individual leaves the position
			 for which the individual was hired.
				
